Citation Nr: 0630768	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of hypertension, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1967 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Hypertension is manifest by systolic pressure predominately 
160 or more.  The veteran requires continuous medication to 
control her hypertension.


CONCLUSION OF LAW

Hypertension is no more than 10 percent disabling. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
April 2001, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that service connection for hypertension was 
granted via a May 2002 rating decision.  The veteran 
disagreed with the rating assigned, and this appeal ensued.  
A VCAA letter dated in May 2003 instructed veteran regarding 
the evidence necessary to substantiate her claim and 
requested that she identify evidence in support of it.  The 
veteran was told how VA would assist her in obtaining 
evidence supportive of her claim.  The veteran's claim was 
subsequently readjudicated and a statement of the case was 
issued in October 2003.  

A June 2004 letter discussed the law pertaining to increased 
ratings.  It reiterated that VA was responsible for obtaining 
various types of evidence and that VA would make reasonable 
efforts to obtain other types of sufficiently identified 
evidence.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been associated with the record.  Neither the veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease, a 10 percent rating is in 
order when diastolic pressure is predominantly 100 or more, 
or; when systolic pressure is predominantly 160 or more, or; 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 120 or more, a 40 percent rating is 
warranted.  A maximum schedular rating of 60 percent is 
assigned when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Code 7101 (2005).

VA treatment records show that in July 2000 the veteran's 
blood pressure was 131/75.  In November 2000 it was 122/67.

In January 2001, the veteran's blood pressure was 200/109.  
It was recorded as 171/92 and 154/82 in February 2001.  In 
August 2001 it was 154/80.  Readings in September and October 
2001 were 206/110, 221/106, 249/135, and 123/68.  In December 
2001 it was 148/64.

The veteran's blood pressure was 167/71 and 124/62 in April 
2002, 163/74 in June 2002, 140/57 in July 2002, 166/76 in 
August 2002, and 124/72 in September 2002.

The veteran was treated at a private facility in October 
2002.  On arrival, her blood pressure was 220/111.  The 
admission notes indicate that the veteran's blood pressure 
was checked at work and found to be 270/130.  She reported 
that she was noncompliant with her medications.  She 
indicated that her work schedule made it difficult for her to 
take her medications and that she often forgot to take them.  
The provider opined that noncompliance was the reason for the 
veteran's high blood pressure.

In December 2003, the veteran's blood pressure was 229/113.  

In February 2004, her blood pressure was 170/89.  In March 
2004 it was 136/63.

Measurements taken in April 2004 ranged from 123/61 to 
205/85, with the veteran's systolic pressure being 
predominantly under 165.  

In May 2004 the veteran's blood pressure ranged from 120/52 
to 169/76, with the systolic pressure being predominantly 150 
or less.  

In June 2004 the blood pressure readings ranged from 117/60 
to 192/103, with systolic pressure being predominantly 184 or 
less.

In July 2004 the veteran's blood pressure ranged from 116/61 
to 188/78, with systolic pressure being predominantly under 
160.  

In August 2004 the veteran's blood pressure ranged from 
100/58 to 206/109.  Only one reading had a systolic pressure 
over 200, with most systolic readings being under 170.

In September 2004 the veteran's blood pressure was measured 
at 158/73 and 140/80.

In October 2004 the veteran's blood pressure was recorded as 
137/83.

On VA heart examination in October 2004, three blood 
pressures were taken five minutes apart.  They were reported 
as 101/60, 120/60, and 110/60.  The veteran reported 
dizziness.  The examiner indicated that the veteran had no 
side effects from her medication.  The diagnosis was 
hypertension, under treatment.

Numerous readings were recorded in November 2004, ranging 
from 88/72 to 209/92.  There were several readings between 
190/79 and 209/92, but the veteran's systolic pressure was 
predominantly under 160.

In  December 2004 the veteran's blood pressure ranged from 
96/50 to 217/94.  Systolic pressure was predominantly 45 or 
less in the recorded blood pressure readings.

In January 2005 the veteran's blood pressure ranged from 
99/54 to 194/90, with systolic pressures being predominantly 
under 165.

In February 2005 the veteran's blood pressure ranged from 
106/62 to 199/81, with systolic pressures being predominantly 
under 170.

In March 2005 the veteran's blood pressure ranged from 123/67 
to 192/98, with systolic pressures being predominantly under 
175.

In April 2005 the veteran's blood pressure ranged from 111/63 
to 180/71, with systolic pressures being predominantly under 
160.

In May 2005 the veteran's blood pressure ranged from 116/62 
to 200/78, with systolic pressures being predominantly under 
175.

In June 2005 the veteran's blood pressure ranged from 95/56 
to 208/100, with systolic pressures being predominantly under 
175, and only one diastolic reading of 100 or more.

In July 2005 the veteran's blood pressure ranged from 120/60 
to 179/82.  Aside from the one systolic reading of 179, all 
other readings were 144 or less.

In August 2005 the veteran's blood pressure ranged from 
124/69 to 186/86, with systolic pressures being predominantly 
under 160.

In September 2005 the veteran's blood pressure ranged from 
117/66 to 188/76, with systolic readings being predominantly 
under 175.

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation, the Board finds that some discussion 
of Fenderson v. West, 12 Vet.App. 119 (1999) is warranted.  
In that case, the Court of Appeals for Veterans Claims 
(Court) emphasized the distinction between a new claim for 
increased evaluation of a service-connected disability and a 
case (such as this) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation, where the disability in question has just been 
recognized as service connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the left of the claim, a practice known 
as "staged rating."  

Upon careful review of the evidence, the Board concludes that 
an evaluation in excess of 10 percent for hypertension is not 
warranted.  In order to warrant a 20 percent disability 
evaluation, the next higher evaluation, the evidence must 
show diastolic pressure predominately 110 or more or systolic 
pressure predominately 200 or more.  The veteran's diastolic 
pressure was never measured at 110 or more.  Moreover, while 
the veteran's systolic pressure during the pendency of this 
appeal has been recorded between 180 and 249, the evidence 
clearly demonstrates that the veteran's systolic pressures 
were not predominately 200 or more during the pendency of 
this appeal.  In sum, the veteran's blood pressure readings 
predominantly fall within the criteria contemplated for a 10 
percent evaluation.

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against a grant of an 
evaluation greater than 10 percent for hypertension, and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this regard the Board observes that the 
manifestations of the veteran's hypertension are consistent 
with the assigned schedular evaluation.  In sum, there is no 
indication that the average industrial impairment from this 
disability would be in excess of that contemplated by the 
evaluation currently assigned.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for hypertension is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


